                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF MISSOURI
                                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                            Plaintiff,
                                                        No. 19-03148-01-CR-S-MDH
                     v.

HONZ LADD,

                             Defendant.

                                         MOTION FOR DETENTION

           Comes now the United States of America, by and through its undersigned counsel, and

hereby moves this Court to order the detention of HONZ LADD, and states the following in

support of the motion:

           1.     This motion is being made before the defendant's first appearance before a judicial

officer.        An indictment has been filed charging the defendant with possession of multiple firearms

by a felon, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2).

           2.     Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a hearing

must be held by the appropriate judicial officer to determine whether any condition or combination

of conditions Awill reasonably assure the appearance of such person as required and the safety of

any other person and the community@ if the attorney for the Government moves for such a hearing

and the case involves:

                     A(E) any felony that is not otherwise a crime of violence that involves... the

                     possession or use of firearm...@




                                                        1




                Case 6:19-cr-03148-MDH Document 7 Filed 11/12/19 Page 1 of 5
       A(2)(B) a serious risk that such person will obstruct or attempt to obstruct justice,

       or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a

       prospective witness...@

3. In the case before this Honorable Court, the facts are as follows:

               On August 24, 2019, the Missouri State Highway Patrol was notified of a
       “rolling disturbance, involving a weapon.” Corporal Johnson for the Missouri
       State Highway Patrol was notified that the rolling disturbance was travelling
       eastbound on Interstate 44 from the 93.4 mile marker, in Greene County, Missouri.
       The suspect vehicle was identified as a 2007 Chevrolet Uplander, bearing Missouri
       registration “YK9-P0W.” The party reporting the disturbance advised they were
       traveling behind the vehicle in a white Chevrolet Malibu.

               At approximate 1:31pm, Trooper Dudley with the Missouri State Highway
       Patrol observed the Chevrolet Uplander exit from eastbound Interstate 44 and turn
       south onto Missouri 38. Trooper Dudley contacted the Chevrolet Uplander in the
       Taco Bell parking lot, in Marshfield, Missouri, within Webster County, within the
       Western District of Missouri. Deputy Sheriff Rice of the Webster County,
       Missouri, Sheriff’s Office arrived to assist Trooper Dudley.

              Trooper Dudley identified the driver of the Chevrolet Uplander as HONZ
       LADD (LADD). The front seat passenger was identified as Erica S. Ladd. There
       was also a two-month old infant in the vehicle. Upon contacting LADD, he
       informed Trooper Dudley that he was on probation for “six felonies.” Trooper
       Dudley asked LADD what happened. LADD explained that he was trying to
       merge into traffic and he felt another driver had cut him off. LADD advised there
       was a back and forth between him and the other driver. LADD said he grabbed
       his wife’s firearm and displayed the weapon to the other driver to scare him.
       LADD claimed that did not point the weapon at the other driver. LADD asked
       Trooper Dudley if he was going to jail, and was told he did not know yet. Trooper
       Dudley then spoke with Erica Ladd. She confirmed LADD’s statement that
       LADD had possessed and displayed the firearm to the other driver.

              Shortly thereafter, Corporal Johnson took over the investigation. LADD
       agreed to speak with Corporal Johnson and repeated the same information that he
       had just provided to Trooper Dudley. LADD admitted to Corporal Johnson that
       he brandished the firearm toward the other driver in an attempt to scare him.

              Deputy Rice located two handgun in a backpack in the Chevrolet Uplander.
       Erica Ladd admitted that both firearms belonged to her. The handgun that was
       brandished by LADD was a black and silver, Smith & Wesson, model SD9V3,

                                         2




  Case 6:19-cr-03148-MDH Document 7 Filed 11/12/19 Page 2 of 5
               9mm caliber pistol, with serial number HFA8744. The Smith & Wesson contained
               a 16-round magazine, which contained 15 rounds of 9mm caliber ammunition.
               There was not a round of ammunition in the chamber of the firearm. The second
               firearms located in the backpack was identified as a black handgun, a Ruger, model
               LC9S, 9mm caliber pistol, with serial number 452-73198. The Ruger contained a
               7-round magazine which contained 7 rounds of 9mm caliber ammunition.

                       Corporal Johnson spoke with the other driver. According to the other
               driver, LADD pointed the weapon at him during the road rage incident. Erica
               Ladd then told Corporal Johnson that LADD “flashed” the firearm to the other
               driver, to show him they had a firearm in the vehicle.

                      After arriving at the Webster County jail, LADD completed a voluntary
               written statement that repeated his two earlier statements. LADD stated that he
               was concerned for their safety and he took his wife’s gun and stated he “held it up,
               not pointed. I liked to show it to try and scare him off.”

                       ATF Special Agent (SA) Brian Fox received a description of firearms and
               the ammunition seized by the Missouri State Highway Patrol. SA Fox has received
               specialized training in the determination of the interstate movement of firearms and
               ammunition. SA Fox concluded the firearms and the ammunition were not
               manufactured in the State of Missouri. Therefore, the firearm and the ammunition
               were transported across a state line at some time during or before LADD’s
               possession of the firearm and the ammunition.

                       LADD has several, very recent, prior felony convictions, including felony
               property damage, second degree burglary, criminal threat, tampering with a motor
               vehicle, and second degree assault. Furthermore, LADD was on probation for felony
               assault at the time of this incident. All of these felony convictions are crimes
               punishable by imprisonment for a term exceeding one year under laws of the State
               of Missouri and the United States.

       4. In addition to the aforementioned facts associated with LADD’S possession of this

firearm, his criminal history, while relatively new, shows that he has had continuous contact with

law enforcement. LADD’S criminal history demonstrates that he is both a recidivist offender

who has engaged in crimes of violence and is a danger to the community. LADD’S criminal

history includes numerous felony convictions and arrests. Within just the past three years,

LADD’S convictions includes a prior conviction for felony property damage, felony second degree


                                                3




          Case 6:19-cr-03148-MDH Document 7 Filed 11/12/19 Page 3 of 5
burglary, hindering prosecution, assault, felony making a terroristic threat, several counts of felony

tampering with a motor vehicle, felony second degree assault, and several misdemeanor accounts

of assault. Since the April of 2016 conviction, LADD has been convicted of at least six felony

offenses, and three serious misdemeanor offenses. When LADD possessed and brandished a

firearm at another driver, he was on felony probation for second degree assault.

       5.    The United States submits that there is clear and convincing evidence that there are no

conditions which the Court could place on the defendant's release which would reasonably assure

the defendant's appearance in Court and the safety of the community.     See 18 U.S.C. § 3142(g)(1)

nature and circumstances of the offense; (2) weight of the evidence; (3)(A) the defendant=s

character, physical and mental condition, family ties, employment, financial resources, length of

residence in the community, community ties, past conduct, history relating to drug or alcohol

abuse, criminal history, and record concerning appearance at court proceedings, and (B) whether

the defendant was on probation/parole at the time of the offense; and (4) danger to the community

or other persons.   Because of this, the United States requests that a Detention Hearing be held

and that the defendant be detained. See generally, United States v. Sazenski, 806 F.2d 846, 848

(8th Cir. 1986); United States v. Warren, 787 F.2d 1337, 1338 (8th Cir. 1986).




                                                  4




            Case 6:19-cr-03148-MDH Document 7 Filed 11/12/19 Page 4 of 5
       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

Detention Hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of the defendant.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney


                                              By:     /s/ Patrick Carney
                                                      Patrick Carney
                                                      Assistant United States Attorney
                                                      Ks. Bar Number 20254



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November

12, 2019 to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.


                                              /s/ Patrick Carney
                                              Patrick Carney
                                              Assistant United States Attorney




                                                 5




          Case 6:19-cr-03148-MDH Document 7 Filed 11/12/19 Page 5 of 5
